DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-7 are allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2019, 06/01/2022, respectively, have been considered by the Examiner.

Drawings
The drawings submitted on 07/26/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 07/26/2019, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to Huang have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Goto et al. (US 2016/0311120) discloses a robot arm comprising: an arm segment (11); an end effector (15) having a gripper (91), a first support (14), a second support (122, 123), and a coupler (13), the gripper being attached to a distal end of the first support, the second support being detachably coupled to a distal end of the arm segment (fig. 1), and the coupler being attached to a proximal end of the first support and a distal end of the second support; a first driver (405M) configured to pivot the gripper about a first pivot axis (O4) relative to the first support, the first pivot axis extending along a length of the gripper and a length of the first support (fig. 1); and a second driver (402M) configured to pivot the gripper about a second pivot axis (O2) relative to the second support, the second support being coupled to the coupler along the second pivot axis, and the second pivot axis extending orthogonal to the first pivot axis (fig. 1), the second support of the end effector is an L-shaped support having a first arm (122) and a second arm (123) extending orthogonal to the first arm, the first arm of the second support being directly rotatably coupled to the distal end of the arm segment to rotate about a third pivot axis (O1) relative to the arm segment, the third pivot axis Serial No. 16/522,786Page 2 of 8extending orthogonal to the second pivot axis and the third pivot axis extending parallel with the first pivot axis when the coupler is in a first position (fig. 1), the coupler is an L-shaped coupler having a first arm (vertical arm of 13) and a second arm (horizontal section at the top of 13) extending orthogonal to the first arm, the first arm of the coupler is directly rotatably coupled to a distal end of the second arm of the second support (fig. 1), the second arm of the coupler is directly coupled to the first support (fig. 1), and the first pivot axis (O4) is a longitudinal axis through the first support (14) and extends parallel with a longitudinal axis of the first arm of the coupler (fig. 1). Goto does not disclose the first pivot axis extending along a length of the gripper and a length of the first support to intersect a connection between the first support and the coupler; wherein the first driver includes a piezoelectric motor, the second pivot axis crosses the gripper. 
The prior art of Orsi et al. (US 5,178,031) teaches an arrangement of a robotic wrist where a first pivot axis (8) intersects a connection between a first support (9) and a coupler (7); the prior art of Mosher (WO 85/00549) teaches a robotic wrist where a first support (23) is oriented as shown in figure 1 (i.e., opposite to the arrangement of Orsi); and the prior art of Arakawa et al. (US 2016/0114492) teaches the use of piezoelectric motors (211, 221), which provides the benefit of allowing a more compact configuration (para. 8). However, even if one of ordinary skill in the art prior to the time of effective filing were to combine the arrangement of Orsi, the arrangement of Mosher, and/or the piezoelectric motors of Arakawa with the structure disclosed by Goto, the combination would not necessarily result in a configuration that meets the remaining limitations. Plainly, the prior art of record, even if combined, is absent an explicit teaching/suggestion/motivation that would lead a person of ordinary skill in the art prior to the time of effective filing to the arrangement that that meets the claimed limitations. 
Therefore, the prior art does not disclose or render obvious “the first pivot axis extending along a length of the gripper and a length of the first support to intersect a connection between the first support and the coupler” (Claim 1, lines 9-11); “wherein the first driver includes a piezoelectric motor, the second pivot axis crosses the gripper” (Claim 1, lines 16-17); and to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658